TYSON, Judge.
Stoney Holland Hight ("Defendant") appeals from a judgment entered upon the revocation of his probation. We affirm.
I. Background
On 2 October 2017, Defendant pled guilty pursuant to a plea arrangement to one count of possession of heroin, one count of possession of drug paraphernalia, and one count of driving while license revoked - impaired revocation. In accordance with the plea arrangement, the trial court consolidated the offenses for judgment and sentenced Defendant in the presumptive range to 8 to 19 months of imprisonment. That sentence was suspended and Defendant was placed on supervised probation for 36 months.
On 29 November 2017, Defendant's probation officer filed a violation report alleging that Defendant had violated multiple terms of his probation, including that he had absconded from probation supervision. The trial court held a probation violation hearing on 24 January 2018.
Defendant waived his right to be represented by counsel and admitted his violations. The trial court found Defendant to be in willful violation of the terms of his probation, revoked the probation, and activated Defendant's suspended sentence. Defendant filed timely notice of appeal.
II. Jurisdiction
This Court possesses jurisdiction pursuant to N.C. Gen. Stat. §§ 7A-27(b) and 15A-1444(a) (2017).
III. Issue
Counsel appointed to represent Defendant on appeal "is unable to identify an issue with sufficient merit to support a meaningful argument for relief on appeal" and asks that this Court conduct its own review of the record for possible prejudicial error.
IV. Analysis
Counsel has shown to the satisfaction of this Court that she has complied with the requirements of Anders v. California , 386 U.S. 738, 18 L.Ed. 2d 493 (1967), and State v. Kinch , 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right to file written arguments with this Court and providing him with the documents necessary for him to do so. Defendant has not filed any written arguments and a reasonable time to do so has passed.
V. Conclusion
In accordance with Anders , we have examined the record to determine whether any issues of arguable merit appear therefrom. See id. We have been unable to find any possible prejudicial error to Defendant and conclude that the appeal is wholly frivolous. The judgment appealed from is affirmed. It is so ordered.
AFFIRMED.
Report per Rule 30(e).
Judges BRYANT and ARROWOOD concur.